             Case 2:18-cv-01730-JAD-CWH Document 10 Filed 10/09/18 Page 1 of 2



 1   JASON G. REVZIN
     Nevada Bar No. 8629
 2   LEWIS BRISBOIS BISGAARD & SMITH LLP
 3   6385 S. Rainbow Blvd., Suite 600
     Las Vegas, Nevada 89118
 4   Telephone: (702) 893-3383
     Facsimile: (702) 893-3789
 5   jason.revzin@lewisbrisbois.com
     Counsel for Trans Union LLC
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8                                 FOR THE DISTRICT OF NEVADA

 9

10    KAMALIHA BREWSTER,                              Case No. 2:18-cv-01730-JAD-CWH
11                           Plaintiff,
                                                      JOINT STIPULATION AND ORDER
      v.                                              EXTENDING DEFENDANT TRANS
12
      CITICORP NORTH AMERICA, INC.,                   UNION LLC’S TIME TO FILE AN
13                                                    ANSWER OR OTHERWISE RESPOND
      SYNCHRONY LENDING INC. TRANS                    TO PLAINTIFF’S COMPLAINT (FIRST
      UNION, LLC, and EQUFAX                          REQUEST)
14
      INFORMATION SERVICES LLC,
15                           Defendant.
16
              Plaintiff Kamaliha Brewster (“Plaintiff”) and Defendant Trans Union LLC (“Trans
17
     Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant
18
     Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
19
              On September 7, 2018, Plaintiff filed her Complaint. The current deadline for Trans
20
     Union to answer or otherwise respond to Plaintiff’s Complaint is October 10, 2018. Trans Union
21
     needs additional time to locate and assemble the documents relating to Plaintiff’s claims and
22
     Trans Union’s counsel will need additional time to review the documents and respond to the
23
     allegations in Plaintiff’s Complaint.
24
     ///
25
     ///
26
     ///
27
     ///
28

     4851-0678-7704.1                                                                               1
             Case 2:18-cv-01730-JAD-CWH Document 10 Filed 10/09/18 Page 2 of 2



 1            Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 2   otherwise respond to Plaintiff’s Complaint up to and including October 31, 2018. This is the

 3   first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 4            Dated this 9th day of October, 2018
                                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
 5

 6
                                                                 /s/ Jason G. Revzin
 7                                                  Jason G. Revzin
                                                    Nevada Bar No. 8629
 8                                                  6385 S. Rainbow Blvd, Suite 600
                                                    Las Vegas, Nevada 89118
 9
                                                    Telephone: (702) 893-3383
10                                                  Facsimile: (702) 893-3789
                                                    Jason.Revzin@lewisbrisbois.com
11                                                  Counsel for Trans Union LLC
12                                                  KAZEROUNI LAW GROUP, APC
13
                                                               /s/ Michael Kind
14                                                  Michael Kind
                                                    6069 S Fort Apache Rd, Suite 100
15                                                  Las Vegas, NV 89148
                                                    (800) 400-6808
16                                                  (800) 520-5523 Fax
17                                                  mkind@kazlg.com
                                                    Counsel for Plaintiff
18

19
                                                    ORDER
20            The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
21   otherwise respond is so ORDERED AND ADJUDGED.
22                   October  11,day
                                  2018
              Dated this ______      of ______________________, 2018.
23

24

25

26                                                     UNITED STATES MAGISTSRATE JUDGE

27
28

     4851-0678-7704.1                                                                               2
